DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment of 6/29/2022 has been entered.
Claims pending: 1-20.
(i) Claims amended: 
(1) independent claims: 1, and 17.
(2) dependent claims: none.
Claims Status
1) Pending claims: 1-20.
They comprise of 3 groups:
Method1: 1-14, and 
System1: 15-16, and
Article: 17-20.
They are of similar scope and will be examined together.
As of 6/29/2022, independent claim 1 is as followed:
1. (Currently Amended) A computer implemented method for on- boarding a vehicle via a vehicle registration network; the method comprising:
[1] providing an interactive interface on display of the vehicle for registering the vehicle;
[2] receiving vehicle information dataset that includes a vehicle identification number (VIN) and a geolocation of the vehicle and customer information dataset from one or more networked resources;
[3] verifying availability of the vehicle for registration based on vehicle identification number (VIN) and the geolocation of the vehicle by comparing the geolocation of the vehicle to be registered in the vehicle information dataset with a geolocation of the vehicle from a database having a vehicle identification number (VIN)-based dataset from a dealership;
[4] transmitting an initial message to the interactive interface on the display of the available vehicle to be registered:
[5] receiving an initial response from the interactive interface on the display of the available vehicle to the initial message;
[6] verifying accuracy of the received initial response with an authorized server to complete registration;
[7] verifying a level of services to be activated for the vehicle when registered; and
[8] activating the verified level of services for the registered vehicle.
	Note: for referential purpose, numeral [1]-[8] are added to the beginning of each step.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) In independent claims 1, 15 and 17, step [3] calls for “verifying availability of the vehicle based on VIN and the geolocation of the vehicle…” is vague because the vehicle has to be available for purchase as shown in the preamble and steps [1] and [2] and so there is no need for verifying availability of the vehicle.  It appears that the “verifying step” deals with “determining accuracy of dealership database” or the input data as shown in step [1]-[2]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors (3).  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-14 (method), 15-16 (system), and 17-20 (article) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
Name					Publication
(1) YAMAGIWA 			US 2005/0.139.663, in view of 
(2) LUCAS et al.			US 2008/0.228.346, and 
 	(3) CHEN et al. 			US 2015/0.170.439, and/or
(4) REID				US 2015/0.0124.445.
As for independent claims 1, 15, and 17, YAMAGIWA discloses a computer implemented method for on-boarding a vehicle via a vehicle registration network; the method comprising:
[1] providing an interactive interface on display of the vehicle for registering the vehicle;
See Fig. 1, elements 20 “Vehicle Owner Terminal”, and respective 
[0029 Terminal 20… by use of a so-called web interface] 

    PNG
    media_image1.png
    289
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    376
    547
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    764
    604
    media_image3.png
    Greyscale


[2] receiving vehicle and customer information from one or more networked resources,
{see Fig. 1 and respective 
[0052 the owner who bought it will be registered.  A terminal 20 at the car dealership reads out the vehicle ID from the RFID tag fixed to the brand-new vehicle (Step 120).    Furthermore, after owner information of the brand new vehicle is inputted into the terminal 20 at the car dealership..]}
[4] transmitting an initial message to the interactive interface on the display of the available vehicle to be registered, 
{see Fig. 10, step S270, Step S280 “Judged being as illegally used or dealt” and respective [067-068]}

    PNG
    media_image4.png
    294
    544
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    469
    450
    media_image5.png
    Greyscale

[5] receiving an initial response to the initial message, 
{see Fig. 10, step S270, “Transmit back checked results”, and [0068] “further obtain information for identifying a valid owner” or until Step S260 being obtained “Judge as not being illegally used or dealt.”}
[6] verifying accuracy of the received initial response with an authorized server to complete registration;
{see Fig. 10, step S270, “Transmit back checked results”, and [0068] “further obtain information for identifying a valid owner” or until Step S280 being obtained “Judge as not being illegally used or dealt.”


YAMAGIWA fairly teaches the claimed invention except for explicitly discloses: 
(1) the received vehicle information dataset includes a geolocation of the vehicle,  
(2) verifying availability of the vehicle to be registered, and 
(3) step [7] which deals with level of services, and 
(4) step [8] which activates the service, and 
(5) an interactive interface.
In a similar system for managing vehicle assets, LUCAS ET AL. teaches the step of verifying availability of a vehicle from a database having a 2nd vehicle identification number (VIN) by comparing the location of the vehicle with a location of the vehicle in an inventory data server (IDS) database, see [0068-0069], [0091] and [0093].
 
    PNG
    media_image6.png
    485
    500
    media_image6.png
    Greyscale




	
    PNG
    media_image7.png
    518
    500
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the vehicle registration system of YAMAGIWA the verifying availability of the item to be in transaction by comparing geolocation (location) of the vehicle with the location of the vehicle data from a database having a 2nd VIN dataset as taught by LUCAS ET AL. for verification purpose.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include (A) in the vehicle registration system of YAMAGIWA the feature of determining the availability of an item by receiving information includes a geolocation of the item and comparing the geolocation of the item with a geolocation of the same item from a database having the same feature and determine if there is a match as taught by HARRISON for determining availability of an item, see [0037].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
YAMAGIWA/LUCAS et al. fairly teaches the claimed invention except for explicitly discloses: 
(3) step [7] which deals with level of services, and 
(4) step [8] which activates the service, and 
(5) an interactive interface.
CHEN ET AL. is cited to teach the concept of verifying a level of services (automotive vehicle maintenance and repair system 10, which includes automotive data retrieving tool 12, a diagnostic server 14, etc., ) to be activated for the vehicle when registered, and activating the level of services for the registered vehicle by buying the service and creating an account with the diagnostic service provider 35 {see [0042 and 0031]}.

    PNG
    media_image8.png
    457
    481
    media_image8.png
    Greyscale

 

    PNG
    media_image9.png
    488
    424
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include (A) in the vehicle registration system of YAMAGIWA /LUCAS et al. various vehicle services as taught by CHEN et al. for improving vehicle maintenance as taught in [0012].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
YAMAGIWA /LUCAS et al. / CHEN et al. fairly teaches the claimed invention except for explicitly discloses: 
(1) an interactive interface.
REID is cited to teach the use of an interactive web-based interface for automated inspection of vehicles, see Fig. 1, Fig. 10 and Fig. 11.  Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include (A) in the vehicle registration system of YAMAGIWA/ CHEN et al. an interactive interface as taught by REID for effective communication and well known benefits of the Internet.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dependent claim 2 (part of 1 above), which deals with availability verifying features, this is taught in YAMAGIWA [0052 “establish a correlation between them…”]
As for dependent claim 3 (part of 1 above), which deals with the feature of the interactive interface, this is taught in REID Figs. 7, 11 and 14.  

    PNG
    media_image10.png
    296
    537
    media_image10.png
    Greyscale

	
    PNG
    media_image11.png
    330
    535
    media_image11.png
    Greyscale

As for dependent claim 4 (part of 1 above), which deals with the feature of the data sources, this is taught in YAMAGIWA pars. [0048, 0049, and 0050].

    PNG
    media_image12.png
    134
    451
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    288
    453
    media_image13.png
    Greyscale

As for dependent claim 5 (part of 1 above), which deals with the features of the vehicle information, this is taught in YAMAGIWA in Fig. 5, “Type, Model, MSN, and pars. [0031, 0039].
As for dependent claim 6 (part of 1 above), which deals with the feature of the data sources, this is taught in YAMAGIWA Fig. 8 and respective pars. [0048-0049].  The selection of other well known data sources would have been obvious.

    PNG
    media_image14.png
    525
    450
    media_image14.png
    Greyscale

As for dependent claim 7 (part of 1 above), which deals with the features of the customer marketing information, this is taught in YAMAGIWA Fig. 8 and respective pars. [0047-0048].  The selection of other well known customer information would have been obvious.
As for dependent claim 8 (part of 1 above), which deals with the features of the customer information, this is taught in YAMAGIWA Fig. 7 and respective pars. [0047-0048].  The selection of other well known customer information would have been obvious.
As for dependent claims 9-10 (part of 1 above), which deal with the features of the customer message and response, these are taught in YAMAGIWA [0052 “establish a correlation between them…”].  The selection of other well known customer information would have been obvious.
As for dependent claim 11 (part of 1 above), which deals with the features of the customer input feature, customer’s email, this is taught in CHEN ET AL. [0042 internal e-mail account].
 As for dependent claims 12-13 (part of 1 above), which deal with the features of the customer information for registration, these are taught in YAMAGIWA Fig. 7 and respective pars. [0047-0048] cited above and CHEN ET AL. [0042 … correlate]. 
As for dependent claim 14 (part of 1 above), which deal with the features of the activation of the service level, these are taught in CHEN ET AL. Fig. 7 and respective pars. [0042-0044]. 
As for independent claim 15, which includes the wireless communication feature, this is taught in CHEN ET AL. Fig. 1, [0033 wireless communication…].
As for dependent claim 16 (part of 1 above), which deal with the features of the service level, these are taught in CHEN ET AL. Fig. 1 and respective pars. [0031 diagnostic server 14, a referral server 15] or in LUCAS ET AL. [0091 “Vehicle Management”] and [0093 “Routine Maintenance”]
As for dependent claim 18 (part of 1 above), which deals with the feature of the interactive interface, this is taught in REID Figs. 7, cited above and Fig. 11 and 14.
 As for dependent claim 19 (part of 1 above), which deal with the features of the service level, these are taught in CHEN ET AL. Fig. 1 and respective pars. [0031 data retrieving tool 12, a diagnostic server 14, a referral server 15]. 
As for dependent claim 20 (part of 1 above), which deals with the feature of the interactive interface, this is taught in YAMAGIWA Fig. 1, [0029] or REID Figs. 7, cited above 11 and 14.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 on 6/29/2022 have been considered and the results are as followed:
I. Obvious Double Patenting Rejection: withdrawn because application 14/927,221 has been abandoned.
II. 101 Rejection:
	 Withdrawn.
II. 112, 2nd Rejections:
None.
III. 103 Rejections:
Applicant’s arguments are not persuasive because the claim has been amended to include new features and new citations/references have been added to address the amended features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689